Citation Nr: 0015761	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  94-35 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected bilateral pes planus.  

2.  Entitlement to service connection for a claimed back 
disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1994 rating decision of the 
RO.  

In July 1998, the Board remanded the case for additional 
development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran currently suffers from back disability was the 
proximate result of his service-connected PTSD or due to 
other disease or injury which was incurred in or aggravated 
by service.  

3.  The veteran's service-connected pes planus is shown to be 
manifested by disability picture which more nearly 
approximates symptoms reflective of severe level of 
disability with objective evidence consistent with marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use and 
characteristic callosities.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for a back disorder.  38 U.S.C.A. 
§§ 1110, 5107(a), 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.310 (1999).  

2.  The criteria for the assignment of a 30 percent rating 
for the service-connected bilateral pes planus have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.102, 4.7 including 4.71a, Diagnostic Code 5276 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Service connection

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (Court) 
has further defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection may also be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

The veteran contends that he has back disability secondary to 
his service-connected pes planus.  The medical evidence 
submitted, however, does not serve to show that there is a 
causal relationship between any back disorder and his 
service-connected pes planus or other incident in service.  
In fact, most recent VA examination conducted in January 1999 
resulted in a diagnosis of intermittent low back pain 
consistent with possible sciatica, which the examining 
physician concluded was not related to the veteran's flat 
feet.  

The veteran has submitted no competent evidence to support 
his lay assertions that he currently suffers from any back 
disability that is either caused or aggravated by his 
service-connected pes planus or that is due to other disease 
or injury which was incurred in or aggravated by service.  
The veteran, as a lay person, is not competent to offer an 
opinion as to questions of medical diagnosis or causation 
presented in this case.  See Espiritu v. Brown, 2 Vet. App. 
492 (1992).  

In the absence of such competent evidence, the Board must 
conclude that the veteran has failed to meet his initial 
burden of producing evidence of a well-grounded claim of 
service connection for a back disorder.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that another remand is not required in this 
case.  The veteran has not put VA on notice that competent 
evidence exists that supports his claim that he suffers from 
a back disorder as a result of the service-connected 
bilateral pes planus or other disease or injury which was 
incurred in or aggravated by service.  Compliance with the 
mandates of 38 U.S.C.A. § 5103 has previously been achieved.  


II.  Increased rating

As a preliminary matter, the Board finds that the veteran's 
claim for increased compensation benefits is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
Court has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected pes planus.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (1999).  

The veteran's bilateral pes planus is currently rated as 10 
percent disabling under the provisions of Diagnostic Code 
5276.  Under Diagnostic Code 5276, a 10 percent rating is 
assigned for moderate bilateral or unilateral pes planus 
manifested by weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of feet; a 20 percent rating is 
warranted for severe unilateral pes planus with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities; a 30 percent 
rating requires severe bilateral pes planus with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities or pronounced 
unilateral pes planus; marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances; and a 50 percent 
rating is assigned for pronounced bilateral pes planus; 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.  

As noted, the veteran was most recently afforded a VA 
examination in January 1999.  At that time, the veteran 
reported that his feet hurt on a fairly consistent basis.  A 
physical examination revealed bilateral flat feet, with no 
tenderness of the Achilles tendon, Achilles insertion, heel, 
arch or metatarsophalangeal joints.  Both arches were 
measured to be 1 centimeter in height in the standing 
position.  X-ray studies were noted to demonstrate probable 
pes planus.  The final impression was that the veteran was 
suffering from bilateral flat feet, moderately severe in 
nature, with no tenderness found on examination that day.  

VA outpatient treatment report dated in August 1999 noted the 
presence of bilateral, rigid pes planus, with impingement on 
the left ankle.  

Based on a review of the evidence of record, and 
specifically, the findings on most recent VA examination in 
January 1999, which included characterization of the 
veteran's disability as moderately severe, and the finding of 
bilateral rigid pes planus noted in the VA outpatient 
treatment progress report dated in August 1999, the Board 
finds that the service-connected bilateral pes planus is 
manifested by a level of impairment more nearly approximating 
that of severe disablement with objective evidence consistent 
with those of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities sufficient to 
warrant the assignment of a 30 percent evaluation under the 
provisions of 38 C.F.R. § 4.71a including Diagnostic Code 
5276.  



ORDER

Service connection for a back disorder is denied, as a well-
grounded claim has not been presented.  

An increased rating of 30 percent for the service-connected 
bilateral pes planus is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

